

117 HR 4867 IH: Data Centers and Government Records Oversight Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4867IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Cline (for himself and Mr. Phillips) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the chief information officer of each agency to increase efforts to manage data centers, and for other purposes.1.Short titleThis Act may be cited as the Data Centers and Government Records Oversight Act. 2.Increased management of data centers(a)Data center consolidation and optimization(1)Strategic planNot later than 6 months after the date of the enactment of this Act, the chief information officer of each agency shall develop and publish a strategic plan to consolidate and optimize data centers at the agency. The strategic plan shall include the following:(A)Metrics to consolidate and optimize data center locations or transition to the cloud.(B)An estimation of the annual costs related to the development and operation of data centers at the agency.(C)An estimation of the annual savings related to implementing the strategic plan.(2)Two year updateNot later than 2 years after the date on which the plan is published pursuant to paragraph (1), the chief information officer of each agency shall update such plan. (3)CertificationNot later than 9 months after the date of the enactment of this Act, and 2 years thereafter, the inspector general of each agency shall submit to Congress a certification that describes whether the agency has taken action to achieve the annual metrics described in paragraph (1)(A).(4)ReportNot later than 2 years after the date of the enactment of this Act, and 2 years thereafter, the head of each agency shall submit to Congress and the Director of the Office of Management and Budget a report that includes—(A)the certification described in paragraph (3);(B)if applicable, the reason that an annual metric under paragraph (1)(A) was not previously met;(C)the costs related to the development and operation of data centers at each agency, including any cost related to implementing the strategic plan described in paragraph (1); and(D)the savings related to implementing the strategic plan.(b)Compliance(1)In generalNotwithstanding any other provision of law, including section 5318 of title 5, United States Code, any chief information officer of an agency that does not meet the requirements under paragraph (1) or (2) of subsection (a) may not receive any increase in the rate of pay until such requirements are met.(2)EnforcementThe head of the applicable agency shall ensure that the chief information officer described in paragraph (1) meets the provisions under this subsection.(c)Agency definedIn this section, the term agency has the meaning given to that term under section 3502 of title 44, United States Code.3.Records management by Federal agencies(a)Transfer of recordsSection 3103 of title 44, United States Code, is amended—(1)by striking When and inserting (a) In general. When; and(2)by adding at the end the following new subsections:(b)Transfer(1)In generalThe head of each Federal agency, in coordination with the Archivist of the United States, shall, to the extent practicable and in accordance with this section—(A)create copies of all records controlled by the Federal agency; and(B)transfer such copies to a records center maintained and operated by the Archivist.(2)Standards and guidelinesNot later than 3 months after the date of the enactment of this subsection, the Archivist shall—(A)develop standards for the heads of each Federal agency to create copies of records under paragraph (1)(A), including standards with respect to determining whether the record from which the copy was created is inactive, temporary, or permanent;(B)develop guidelines for the heads of each Federal agency to—(i)store metadata with respect to copies of records under paragraph (1)(A); and(ii)transfer such copies pursuant to paragraph (1)(B); and(C)make exemptions to the standards developed pursuant to subparagraph (A), taking into consideration—(i)any burden to the public;(ii)costs; and(iii)statutory, regulatory, and policy barriers.(3)Initial phase(A)In generalNot later than 6 months after the date of the enactment of this Act, the head of each Federal agency shall begin to transfer electronic copies of records, including any metadata related to a record, pursuant to paragraph (1)(B).(B)Analog format deadlineAfter the date on which the records have begun to be transferred pursuant to subparagraph (A) the head of each Federal agency may not transfer a copy of a record that is in an analog format to a records center maintained and operated by the Archivist.(4)Second phaseNot later than 2 years after the date on which the records have begun to be transferred pursuant to subparagraph (A), the head of each Federal agency shall transfer—(A)all copies of records to a records center maintained and operated by the Archivist; and(B)all copies of inactive and temporary records exempt under paragraph (2)(C) to a Federal records center or a commercial record storage facility.(c)Penalty to Federal agenciesIf, during any fiscal year, a Federal agency is not in compliance with the requirements of this section, during the corresponding period in the following fiscal year, the Federal agency may not obligate discretionary appropriations at a rate higher than the rate of obligation for the applicable appropriations accounts during the period of noncompliance in the previous fiscal year..(b)Designation of record management official(1)AmendmentsSection 3101 of title 44, United States Code, is amended—(A)by striking The head and inserting (a) In general. The head; and(B)by adding at the end the following new subsections:(b)Designation of record management officialTo carry out subsection (a), the head of each Federal agency shall designate a senior official—(1)whose position is at the Assistant Secretary-level or equivalent;(2)who shall carry out the duties under subsection (c); and(3)who has training in records management certified by the Archivist to assist the official in carrying out the duties under this subsection.(c)Duties of record management officialThe duties of the senior official under subsection (b) shall include the following:(1)Train employees of the Federal agency on an annual basis on—(A)the responsibilities of each such employee with respect to the management of a record; and(B)the laws, regulations, and policies of the agency with respect to the management of a record.(2)Ensure records under the control of such agency are covered by a general records schedule that is approved by the Archivist.(3)Ensure that each copy of a record transferred to a records center maintained and operated by the Archivist is transferred in accordance with any standard developed by the Archivist..(2)ApplicabilityThe amendments made by this subsection shall take effect 6 months after the date of the enactment of this Act. 